Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 21, the closest reference to Ito et al. (US 20160299170) discloses a system for measuring light in a tube thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, and 21.
 	Regarding claim 1, a system for measuring light in a tube comprising “a light collecting probe configured to absorb light within the tube wherein the light collecting probe includes a rod shaped body portion terminating at a light collecting tip portion, the rod shaped body portion being formed of a quartz material, at least a portion of the light collecting tip portion being frosted” along with other limitations of claim 1. 
	Regarding claim 21, a system for measuring light in a tube comprising, “a light collecting probe configured to absorb light within the tube, the light collecting probe including (i) a rod shaped body portion terminating at a light collecting tip portion and (ii) a cap portion for covering the light collecting tip portion to block light from entering the light collecting tip portion, the cap portion defining an aperture configured to allow light to be selectively received by the light collecting tip portion, the aperture being utilized to define an acceptance angle for light received by the light collecting probe” along with other limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4623789 (Ikeda et al.) teaches a use of detachable cannula guide. 
US 5972716 (Ragusa et al.) teaches a use of a cap at the end of tube. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886